  Case 7:20-mj-00009-RSB Document 1-1 Filed 02/06/20 Page 1 of 8 Pageid#: 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE W ESTERN DISTRICT OF W RGINIA


IN THE M ATTER OF THE APPLICATION                         )
OF THE UNITED STATES OF AM ERICA                          )
FOR A TRACM NG W ARRANT AND ORDER                         )
PURSUANT TO 21U.S.C.jj841(a)(1),                          )   U N DER SEA L
INSTALLATION AND M ONITORING OF A                         )   FILED UNDER SEAL
TM CKIN G IN OR ON A 2004 GRW FORD
M USTANG,VA REGISTM TION:UTR8643
VIN NUM BER:1FAFP42X44F127110 AND A 2010
BLACK CADILLAG VIRGINIA REGISTM TION:
1101X A VIN NUM BER :3GYFNDEY8AS552724



                     AFFIDAVIT IN SUPPOkT OFAPPLICATION
                                   IN TR O DU C TIO N

A .A ffiant

1,Clark Jackson,being firstduly sworn,hereby deposeand stateasfollow s:

       1.IhavebeenaTaskForceOfficerwiththeDnzgEnforcemeptAdministration(DPA)
since October1,2018.Inm currently assignedto investigate drug related crim esasam em berof

theDEA,W ashington Field Divisione oanokeResidentOffice and havebeen employed by

M ontgomery Cotmty SheriY sOffice since2012.Ihavereceived training in a11areasof

narcoticsinvestigationsincluding search and seizurelawsand statutespertainingto enforcement

ofthe Controlled SubstancesAct,highway interdiction,and parcelinterdiction.Sincebecoming

aDEA Task Force Oftk erin Octoberof2018,1have assisted other1aw enforcem entofficersin

conducting narcoticsinvestigationsthathaveresulted in search warrantsandthe m'
                                                                             restof

nllmerousindividualsaswellasthe seizure ofillicitdrugs.




                                                                                                    .9
                                             1                                                j!?
                                                                                       ft
 Case 7:20-mj-00009-RSB Document 1-1 Filed 02/06/20 Page 2 of 8 Pageid#: 3




       2.1presentthisaffdavitin supportofan application foran orderauthorizingtheuseof

eiectronictrackingdevices(GlobalPositioningSystem)tobeinstalledon twovehicles,
speciscally,agray Ford M ustang,currently registered toHugo Sanchez,172 LukesLaneNW ,

Floyd,Virginia,butused and operated by Aristeo Sanchez-salinas,and ablack Cadillac,

currentlyregisteredtoAlejandroGarcia-Garcia,110Howard StSE,Floyd,VA.Thesevehicles
arecurrently locatedwithin theW estern DistrictofVirgii a.Theinstallation ofGPS tmitson

thesevehicleswillallow 1aw enforcementto track themovem entsofthesevehicles,in

furtheranceofanongoinginvestigationofviolationsofTitle21,Sections841(a)(1)and846.The
factsin theparagraphsbelow establish probablecausetobelievethesevehiclesareutilized in

f'urtherance ofillegalactivity.

       3.Thefactsand information contained in thisaffidavitarebased on inform ation

obtained from federaland state law enforcem entoffkers.Allobservationsreferenced in this

affidavitthatwerenotpersonallymadebymewererelayedtomebythepersonts)whomade
such observations,orbyreportsthatdetailedtheeventsdescribedbythatpersonts).
       4.Thisaffidavitdoesnotcontain every factlcnown tom eregrding thisinvestigation,

butrathercontainsinformation necessary to dem onstrateprobable causeto believethatAristeo

Sanchez-salinasand othershave engaged,and continuetobe engaged,in a conspiracyto

distributecontrolled substances,to witm ethnmphetamine. Sincethisaffidavitisbeing subm itted

forthelimited purposeofsectlring an Orderauthorizing theinstallation ofelectronictracking

devices(GlobalPositioningSystem),Ihavenotincludeddetailsofeveryaspectofthe
investigation.Factsnotsetforth herein arenotbeingrelied on in reachingm y conclusion that

therequested Ordershould be issued.Nordo IrequestthatthisCourtrely on any factsnotset

forth herein in reviewing thisapplication



                                                                                            ôrkfF
                                                                                                x
                                                                                                 sv'
                                                                                               kh
  Case 7:20-mj-00009-RSB Document 1-1 Filed 02/06/20 Page 3 of 8 Pageid#: 4




       5.Probablecause existsto believethatthe installation ofan electronictraclting device

(GlobalPositioningSystem)willconstimteorleadtoevidenceconcerningoffensesinvolvingthe
distribution and possession whh intentto distribute controlled substances,in violation ofTitle

21,UnitedStatesCode,Sedions841(a)(1)and 846.
                        BACK GROIJND OF TH E IW ESTIGATION

       6.In lateJanuary 2020,youraffiantwasinform edby 1aw enforcem entoffkersfrom the

W ake Cotmty Sheriff'sOfficein North Carolinathatthey had obtained a stateauthorized court

orderfortheinstallation ofaGPS trackeron avehiclethatwaslocated at205Howard St,Floyd,

VA.Thevehiclewasagray Ford M ustang with Virginiaregistration ofUTR8643,hereinafter

referred to asTargetVehicle 1.Targd Vehicle 1isregistered to Hugo Sanchez and had been

utilized by Aristeo Sanchez-salinasto conductnarcoticstrafficking. Speciûcally,Target

Vellicle 1wasutilizedby Salinasin Decem ber2019,comingfrom Floyd,Virginiajto deliver
approxim ately 3 kilosofm ethamphetamineto undercover1aw enforcem entoffk ersin North

Carolina. In January2020,TargetVehicle 1wasagain used by Adsteo Sanchez-salinasto

deliverapproxim ately 5 lcilosofm ethamphetam ine9om Floyd intoN orth Carolina.Dudng the

investigation bytheNC authorities,theundercoverofficerwas1ed to understand thata

laboratory forthe conversion ofliquidm ethnm phetnmineinto solid metham phetam inewas

located inthevicinity ofFloyd,Virginia,and thatthemethamphetam inebeing soldto the

tmdercoverofficersin the aforem entioned controlled purchaseshad been produced in this

conversion lab.

       Policewanted to make arrangem entsforthedelivery ofan additionalquantity of

methamphetnm inethatwouldbeseized.To do this,they reached outto theirsource,and

requested inform ation aboutthe availability and quality ofm ethnm phetam ine. The source w as



                                                                                                       14
                                                                                                 .
                                                                                                     j$j
  Case 7:20-mj-00009-RSB Document 1-1 Filed 02/06/20 Page 4 of 8 Pageid#: 5




unabletoprovidethem withthisie orm ation. However,on January 26,2020,policetracked

TargetVehicle 1to 1381Epperly M illRd,Floyd,VA .Alm ostimm ediately afterTargetVehicle

1anived atthislocation,theunknown suppliercontactedthetmdercoverofscerand told him

thatthattheproductwasgood andready tobedelivered.Thiscreatestheinference thatsom eone

otherthan Aristeo Sanchez-salinaswasoperatingTargetVehicle 1in furtheranceofdrug

trafficking,and thattheEpperly M illaddresswasassociated with dnzgtrafficking.

       A fterthisconversation,on January 28,2020,A risteo Sanchez-salinas wasin fact

arrested in W ake Cotmty,NC fortraftk king in m ethnm phetamine,in thecourseofdelivering 5

ldlosofmethamphetnm ine,although hewasnotoperating TrgetVehicle 1 atthattim e.

       On January 29,2020,shortly afterthearrestofAristeo Sanchez-salinas,youraffiant,at

thedirection oftheW ake County SheriffsOffice,begantheprocessofrem oving thetracking

device from TargetVehicle 1.W CSO stated thattheGPS trackerindicated thatTargetVelticle l

hadtraveled from the205Howard Stresidenceand waslocated in theareaof221Parkway

Lane,Floyd,VA.The addressof221Parkway LaneistheresidenceofHernandez Leticia

Garcia.Garciaisthelisted property ownerofthe 1381Epperly M illRd.Thereafter,Target

Vehicle 1returned to 205Howard Stwhereyouraffiantlocated TargetV ehicle 1 andremoved

theW CSO tracker.

       Atthattim e,sitting nextto TargetVehicle 1attheHoward Streetaddress,wasa2010

Black Cadillac SRX with Virginiaregistration of1101XA,wlzich willbereferred to asTrget

Vehicle2,registeredtoanAlejandroGarcia-Garciaat110HowardStFloyd,Virginia.
       TargetVehicle2 wasfam iliarto law enforcem entbecauseithadbeen observed by W ake

Cotmty1aw enforcementofficersbeingoperatedbyanunidentifedmale(UM)in theareaof,
and dtuingthecontrolled ptlrchasesof,methamphetmninefrom TargetVehicle 1in W ake



                                                                                             w/C2=zo
 Case 7:20-mj-00009-RSB Document 1-1 Filed 02/06/20 Page 5 of 8 Pageid#: 6




County. Because ofthis,oftk ersinferredthatTargetV ehicle2 wasbeing operated in suppot'tpf

thesalesofm ethnmphetamineconducted from TargetVehicle 1.Thepresenceofthetwo

vehiclestogetheratthe snmeaddressin Floyd,aswellastheirpresencetogetherin W ake

Cotmty,tendsto confirm thatthevehiclesarerelated and involved in thesnm eoverallactivity.
                                                                            AN


Additionally,W akeCotmty ofscerswereabletodeterminethat.
                                                       thecellphonethatwasàeing
utilizedbyanunknown maleto facilitateand coordinatethe controlled m ethamphetnm ine

deliverieswaslocated in very closeproximity to thecellphoneusedby Aristeo Sanchez-salinas,

who wasoperating TargetVehicle 1. W hilethiscoordination wasongoing,thatis,duringthe

tim ethatth4 cellphonewasbeingused,TargetVehicle2 wasin factseen in closeproxim ity to

TargetVehicle 1,which wasoperated by Aristeo Sanchez-salinas.Finally,dtuing thecourseof

thecontrolled deliveries,thedriverofTargetVehicle2 wasseen com municating with Aristeo

Sanchez-salinas,and wasseen passing apackagetoAristeo Sanchez-salinas.

       Thepresenceofboth vehiclesattheHoward Streetaddress,and also atthe sceneofthe

controlled deliveriesin W ake Cotmty,suggestsprobablecausqto believethattheHoward Street

addresshassom econnection to drug trafficldng. '
                                               rhefactofthem ovementofTargetVehicle 1

to theEpperly addressimm ediatelybeforethetmidentified malevouched forthequality and

availability offivekilogram sofm ethnm phetnminesuggeststhatsom eone otherthan Aristeo

Sanchez-salinaswasusing TargetVehicle 1forpurposesofdrug trafficking.Thefactthatafter

to thearrestofAristeo Sanchez-salikas,thatTargetVehicle 1movedto an addressassociated

w ith theEpperly address,thatis,theParkway Lane address,andretufnedto theHoward Street

addresssuggeststhatsom eperson otherthan Aristeo Sanchez-salinasisdriving TargetVehicle 1

between locationsarguably tied to drugtrafffcking.

        Yotlraffiantbelievesthatbased on theaboveinform ation,Aristeo Sanchez-salinashad


                                                                                                      t
                                                                                                  *
                                                                                                 vb
                                             5
                                                                                            v!h
                                                                                             q
 Case 7:20-mj-00009-RSB Document 1-1 Filed 02/06/20 Page 6 of 8 Pageid#: 7




utilizedTargetVehicle 1and aUM had utilized TargetVehicle 2,both in furtheranceof

m ethamphetnminedistribution activities,and thatboth beforeand afterthearrestofAristeo

Sanchez-salinas,som eotherperson orpersonsutilizedTargetV ehicle 1in supportofdrug

traY clcing. In yourafGant'straining and experience,drug traffcking organizationscontinueio
usethesame vehiclestotraffic illegalnarcoticseven afterm embersoftheDTO arearrested.

              Yolzraffantrequestsauthorization forinstallation ofelectronictracking devices

(GlobalPositioningSystem)onTargetVehicle 1andTargetVehicle2 andthatlaw enforcement
be allowedto monitorthistraclcing device for45 days. Itisyourax ant'sbeliefbased on the

aforem entioned irlform ation thatTargetVellicle 1and TrgetVehicle2 travelto areaswithin and

outsidethe W estem DistrictofVirginiato conductnarcoticstransactions. In yotlraffiant's

training and experience,itiscomm on fornarcoticsdistributorsto maketripsoutoftheirareaof

operation to acquirechugsin bulk quantitieswhich they can rettu'
                                                               n to theirareaofoperationsand

distribute.Itisalso yotlraffiant'sbelieffrom trainingand experiencethatnarcoticsdistributors

arevery cautiouswhentraveling to meettheirsuppliersand customers,and willemploy many

diflkrenttacticsto ensurethatthey arenotbeing followed by 1aw enforcementoffk ials.Itisalso

yotlraffiant'sbelieffrom trairling and experiencethatnarcoticsdistributorsoften utilizevehicles

thatareregisteredinthenamesofothers,to avoid detection by law enforcem ent.Accesstothe

GPS signalem anating f'
                      rom the electrolzictracking deviceinstalled on TargetVehicle 1 and

TargetVehicle2 willallow physicalsurveillance ofTargetVehicle 1and TargetVehicle2

during longdistancetripswithouttherisk ofalerting the operatorsofTargetVehicle 1and

TargetV ehicle 2 to the presence of stuweillance. Fortheke reasons,youraffiantrequests

authorization toinstallarlelectronictracking deviceto TargetVehicle 1and TargetVehicle2 to

provide law enforcementwith necessary inform ation regardingthem ovem enttim es,location of


                                               6                                           w/ç/zzaw
 Case 7:20-mj-00009-RSB Document 1-1 Filed 02/06/20 Page 7 of 8 Pageid#: 8




possiblestash housesand routestaken by TargetVehicle 1and TargetVehicle2.Youraffiant

believesthatbased on theaforem entioned inform ation,TargetVehicle 1and TargetVehicle 2

willcontinueto be utilizedto traffk largequantitiesofm ethnmphetnm inein the W estern District

ofVirginiaarea.FM her,yotlraffiantrequeststhe courttoallow installation ofthe GPS llnitany

tim eday orzlight.By having thisoption,1aw enforcementwould notonly have increased

opportunitiesto conducttheGPS installation butitwould also increasettofficersafety''by

allowing 1aw ezlforcem entto utilizethecoverofdarknessto safely installtheGPS unitwithout

detection.During tlzisinvestigation,ithasbeen lenrned from stuweillancethatTargetVehicle 1

and TargetVehicle2 usually staywitllin closeproxim itytotheHowrd Stresidencein Floyd,

VA .

                               AUTHORIZATION REQUEST


       Based on theforegoing,thereisprobable causetobelievethattherequested information

willlead to evidenceregarding theactivitiesdescribed above.Theinstallation ofan electronic

trackingdevice(GlobalPositioningSystem)isnecessarytodetenninethelocation oftheTarget
Vehicle 1so that1aw enforcem entagentscan conductphysicalsurveillanceofthetargetsin

connection with tllisinvestigation andtakesuch enforcem entactionsasmay benecessary.

       W HEREFORE,ptlrsuanttoFederalRuleofCrim inalProcedure41,it'isrequestedthat

theCourtissue awarrantand Orderauthorizing agentsofDEA to installan electronictracldng

device(GlobalPositioningSystem)onTargetVehicle1andTargetVehicle2foraperiod of
fortyfive(45)days.
       IT ISFURTHER REQUESTED thattheCourtauthorizeexecutionofthewarrantatany
tim eofday orrlight. Youraffiantrespectfully furtherrequeststhatforthelim itedpurpose of

                                                                                                  è


                                                                                             à%
       Case 7:20-mj-00009-RSB Document 1-1 Filed 02/06/20 Page 8 of 8 Pageid#: 9




     installingtheGPS unit,agentsbeallowed toenter,eitherdming theday ornight,ontotheprivate

     property identified as205 Howard St,Floyd,VA.

            IT ISFURTHER REQUESTED thatthewan'
                                             antandthisAffidavit,asitrevealsan
     ongoing investigation,besealed tmtilfurtherorderofthe Courtin orderto avoidprem am re

     disclosureoftheinvestigation,guard againstflight,and betterensttrethe safety ofagentsand

     others,exceptthatworking copiesmay beserved on SpecialAgentsand otherinvestigativeand

     1aw enforcementofficersofDEA,federally deputized stateand local1aw enforcem entofficers,

..
     and othergovernmentand contractpersonnelactingtmderthesupervip
                                                                  (
                                                                    ion ofs
                                                                          .
                                                                            uch investigative

     orlaw entbrcem entofficersasnecessaryto effectuatetheCourt'sOrder.

            IT ISFURTHER REQUESTED that,pursuantto18U.S.C.j3103a(b)andFederalRule
     ofCriminalProcedure41(9(3),theCourtauthorizenoticetobedelayedforaperiodofthirty
     (30)daysafterthetermination ofthemonitoringperiodauthorizedbythewarrantorany
     extensionsthereof,sincedisclostlreatthistimewouldsedouslyjeopàrdizetheinvestigation.


                                                        ckson Task ForceOfficer
                                                      G EN FOR CEM EN T AD M INISTRATION




     swom tobeforemethisthe $
                            '     '
                                         dayof            020.


                                                       H onorable RobertS.B allou
                                                       U N ITED STA TES M A GISTM TE JUD GE
                                                       W ESTERN D ISTRJCT OF VIR GIN IA




                                                  8
